Citation Nr: 0000186	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-33 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disability of the upper extremities and/or buttocks, 
including scrotal abscesses, furuncles and cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1997.  A hearing was held in October 1999 in Waco, 
Texas, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

Service connection for a skin condition, including abscesses 
in the groin area and furuncles and cellulitis of the right 
forearm, was denied by the RO in February 1981.  In his 
attempt to reopen his claim filed in October 1996, he 
referred to "boils" of the upper extremities and buttocks.  
Although the initial rating decision, in April 1997, referred 
only to "furuncles and cellulitis," the November 1997 
rating decision and supplemental statement of the case 
discussed scrotal abscesses as well, and the evidence 
submitted by the veteran and his hearing testimony indicate 
that the veteran is claiming service connection for all of 
these conditions, which he believes are related.  
Accordingly, the issue has been stated in order to more 
accurately reflect the scope of the appeal.   

In addition, in June 1998, a Congressional Inquiry was 
received, noting that the veteran had filed a claim for, 
inter alia, "jungle rot."  The VA responded, in July 1998, 
that the VA's claim for service connection for fungus 
infection of the feet had previously been denied, and that he 
could reopen his claim with the submission of new and 
material evidence.  In a letter dated in October 1999, the 
veteran informed VA that he had been treated for "jungle 
rot" in service, and at his hearing, he testified that he 
currently had "jungle rot" on his hands and feet.  These 
statements should be construed as an informal claim, and the 
veteran should be provided an application, pursuant to 
38 C.F.R. § 3.155 (1999).  

The June 1998 Congressional Inquiry also mentioned a claim 
for loss of vision.  In October 1999, the veteran stated that 
he had been hit in the eye with an empty shell.  Review of 
the file discloses that traumatic adhesions and a cataract in 
the right eye were noted on the induction examination in 
February 1944.  However, in January 1945, it was noted that 
he had injured his right eye prior to service, but had 
injured the eye again while shooting a rifle about six months 
earlier.  In April 1945, he was seen with a foreign body in 
the right eye.  The separation examination in February 1946 
noted defective vision, which had existed prior to service, 
but which was aggravated by military service, and resulted in 
present disability.  Nevertheless, service connection was 
denied in March 1946, and again in September 1978.  According 
to a medical certificate dated in September 1978, the veteran 
had secondary membrane of the right eye, traumatic aphakia of 
the right eye, and secondary glaucoma of the right eye.  
Subsequent medical records disclose continued loss of vision 
in that eye.  Accordingly, the June 1998 and October 1999 
correspondence should be construed as an informal claim, 
pursuant to 38 C.F.R. § 3.155, and the RO should take 
appropriate action.  


FINDINGS OF FACT

1.  Service connection for malaria was denied by the RO in 
September 1978.

2.  Evidence received subsequent to that determination 
consists of the veteran's testimony regarding a diagnosis of 
malaria, and continuing symptoms he attributes to malaria, 
matters which are beyond his competence as a layperson.

3.  Service connection for a skin disability of the upper 
extremities and/or buttocks, including scrotal abscesses, 
furuncles and cellulitis, was denied by the RO in February 
1981. 

4.  Evidence received since that time includes medical 
evidence of skin disabilities many years after service, with 
no competent evidence of a nexus to service.


CONCLUSIONS OF LAW

1.  Evidence received since the originating agency denied 
entitlement to service connection for malaria in September 
1978 is not new and material and the veteran's claim has not 
been reopened; the September 1978 decision is final.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

2.  Evidence received since the originating agency denied 
entitlement to service connection for a skin disability of 
the upper extremities and/or buttocks, including scrotal 
abscesses, furuncles and cellulitis in February 1981 is not 
new and material and the veteran's claim has not been 
reopened; the February 1981 decision is final.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues of entitlement to service connection for malaria 
and for a skin condition were previously the subject of final 
denials by the agency of original jurisdiction.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104 (1999).  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).  
"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
considering whether there is "new and material evidence" 
under this standard, all evidence submitted since the last 
time that the claim was finally disallowed on any basis must 
be considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  

A.  Malaria

Service connection for malaria was previously denied by the 
RO in September 1978.  Evidence of record at the time of the 
September 1978 rating decision consisted of service medical 
records which showed the veteran was hospitalized in June 
1945 for amebic dysentery.  A malaria smear was taken; 
however, the test was negative.  The final diagnosis was 
acute catarrhal enteritis.  The RO denied the claim on the 
basis that malaria had not been confirmed in service, and 
there were not current residuals.

Evidence received since that determination consists of the 
veteran's testimony at his hearing before the undersigned in 
October 1999 that he was hospitalized for two weeks during 
service in the Philippines with what he was told was malaria, 
and that he has had that same type of feeling on occasion 
since then.  However, as noted, malaria was not diagnosed in 
service.  Moreover, there is no currently diagnosed condition 
which has been medically attributed to malaria, or to the 
veteran's complaints of continuous symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  Malaria is a 
disease requiring medical expertise to diagnose and to 
identify residuals associated therewith; consequently, the 
veteran is not competent to provide evidence that he has 
residuals of malaria.  See Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Thus, since the only additional potentially relevant 
evidence consists of hearing testimony involving matters 
beyond the veteran's competence, the evidence is not "so 
significant that it must be considered in order to fairly 
decide the merits of a claim."  38 C.F.R. § 3.156; Hodge.  
Consequently, the evidence is not material to the issue of 
service connection; the claim is not reopened, and the 
September 1978 decision remains final.  


B.  Skin Disability

As noted above, service connection for a skin condition, 
including abscesses in the groin area and furuncles and 
cellulitis of the right forearm, was denied by the RO in 
February 1981.  Evidence of record at the time of the 
February 1981 rating decision included service medical 
records, which show the veteran's hospitalization in May 1994 
for treatment of a furuncle on the forearm.  The furuncle had 
been opened, but the swelling continued, and acute cellulitis 
was diagnosed.  At the time of his discharge, the condition 
was noted to be cured.  In September 1945, an acute penile 
ulcer, cause undetermined, was noted.  Reportedly, a Kahn 
test had been negative.  The separation examination did not 
report any skin abnormalities.  

Also of record was a summary of a VA hospitalization in 
January 1981, for treatment of a right scrotal abscess.  At 
that time, a long history of scrotal abscesses was noted, 
with a history of multiple incisions and drainages on the 
right side.  He was also status post right orchiectomy.  An 
incision and drainage of the right scrotal abscess was 
performed, and, at the time of discharge, there was no 
significant drainage or tenderness.  Based on this evidence, 
the RO denied the claim on the basis that the inservice 
furuncle and cellulitis had healed without residuals, and the 
current scrotal abscess was not shown to be related to 
service. 

Evidence received since the February 1981 determination 
included a letter from R. H. Baskin, M.D., dated in February 
1981, who wrote that the veteran had had an ischio-rectal 
abscess incised and drained in February 1960.  However, this 
evidence, which shows an abscess in 1960, does not relate the 
condition to service.  Moreover, a "long history" of 
scrotal abscesses had previously been noted on the January 
1981 hospitalization report.  

Also received was a statement dated in August 1982 from a VA 
medical center, reporting that the veteran had been admitted 
to urology service with a history of right inguinal and 
scrotal abscesses.  He was also status post right 
orchiectomy.  The current diagnosis was right inguinal 
scrotal abscess, and he underwent right inguinal exploration, 
excision of sinus tract, and excision of remnant of cord.  
Again, however, evidence of scrotal abscesses was of record 
at the time of the previous decision.

Records of the veteran's more recent VA treatment were also 
received, showing treatment from February to June, 1992, from 
January to November, 1996, and from January to May, 1999, for 
multiple medical conditions, including diabetes mellitus and 
residuals of cerebrovascular accidents.  Skin disorders shown 
in these records primarily involved the feet, which, as noted 
above, are not part of the current appeal.  In addition, a 
fungus infection of the hands was noted in May 1999, which is 
also not included in the current appeal.  In September 1999, 
the veteran had a keratosis of the right temple, and 
dermatophytosis, as well as stasis edema.  However, there is 
no competent evidence relating any of these conditions to 
service, or to skin disorders shown in service.  

In October 1999, the veteran testified at a hearing before 
the undersigned regarding his skin condition.  He essentially 
testified that once his skin had been treated successfully in 
one area, he would start having problems in another area, 
which he felt were all related.  However, the veteran, as a 
layperson, is not competent to provide evidence of an 
etiological connection between his various skin conditions.  
See Grottveit.  Moreover, medical evidence is required to 
establish a nexus between a current disorder and his 
complaints of continuous symptomatology.  See Voerth.   

Thus, evidence previously of record did not include competent 
evidence of a connection between any inservice skin 
condition, and the scrotal abscesses shown many years later.  
The evidence submitted since then does not show that the 
veteran had any scrotal abscesses subsequent to the surgery 
in 1982, or that any of the skin conditions shown in service 
are currently present.  Currently shown skin conditions 
similarly have not been medically attributed to service 
onset, or to any other skin condition present in service.  
Consequently, the additional evidence is not new and 
material, and the claim is not reopened.  


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for malaria not having been 
received, the appeal is denied.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for malaria not having been 
received, the appeal is denied as to that issue.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

